DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 12/22/2021 is acknowledged and no species were elected since they pertain to the non-elected invention.
Claims 6-9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
Claims 1-5, 10, and 11 are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (CN107296805A).
Guo’s general disclosure is to an Antrodia camphorate compound and its extracts for preparing medicine for treating and preventing neurodegenerative diseases (see abstract).
Regarding claims 1, Guo discloses an antrodia camphorate extract for treating and preventing neurodegenerative diseases, wherein the antrodia camphorate fruiting body is extracted with alcohol (see claim 5). Guo also discloses where Alzheimer’s disease accounts for up to 70% of dementia and that accumulation of amyloid β, A β is currently the main cause of the disease and these proteins will cause deposition of oxidative pressure and inflammatory responses so oxidation resistance has a high correlation with prevention (see bottom of page 2). By teaching that the composition is a medicine used for treating Alzheimer’s disease 
Regarding claims 4, Guo discloses the extract is extracted with alcohol (see claim 5) which is an organic solvent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN107296805A) and Chen (TW201620535A). 
Guo’s general disclosure is to an Antrodia camphorate compound and its extracts for preparing medicine for treating and preventing neurodegenerative diseases (see abstract).
 the main cause of the disease and these proteins will cause deposition of oxidative pressure and inflammatory responses so oxidation resistance has a high correlation with prevention (see bottom of page 2). 
Regarding claims 4, Guo teaches the extract is extracted with alcohol (see claim 5) which is an organic solvent.
Regarding claims 1-3, Guo does not specifically teach the extract is of a culture or of a cutting wood-cultured fruit body. 
Chen’s general disclosure is to an Antrodia camphorata substance for protecting nerve cells which can prevent neurodegenerative diseases (see abstract).
Chen teaches that Antrodia camphorata naturally grows on burdock trees however the hollow burdock is not easy to obtain so many resort to using a eucalyptus matrix for culturing the fungus but different eucalyptus matrices can affect the composition of the active inrd para, page 3). Chen also teaches the organic extract solvent as methanol, ethanol or ethyl ethanoate (see page page 4, para 2). 
Therefore it would have been obvious to a person having ordinary skill in the art to use either a dish culture fruit body extract or a burdock cutting-wood cultured fruit body extract for the invention by Guo because as Chen teaches, Antrodia camphorata naturally grows on burdock trees and switching to a different source such as eucalyptus may have an effect on active ingredients of the extract. Growing the fungus from the original tree source and continuing to propagate new cultures from that source (burdock cutting-wood culture) and then using a dish culture to continue additional cultures would ultimately continuously create extracts with the same active ingredients. Using the dish cultures created by the first burdock wood-cutting culture would allow for the use of fewer resources. 
Also administering the extract to a person in need thereof would have been prima facie obvious because the art teaches the use of the extract in being able to prevent and treat neurodegenerative diseases, especially Alzheimer’s disease which is cause for dementia and is also a type of dementia that affects memory, thinking and behavior and is what the present invention is trying to treat. 
.


Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN107296805A) and Chen (TW201620535A) as applied to claims 1-4 above, and further in view of Wang (In vitro and in vivo comparisons of the effects of the fruiting body and mycelium of Antrodia camphorata against amyloid β-protein-induced neurotoxicity and memory impairment, Applied Microbiology and Biotechnology, 1505-1519, 2012).
Guo teaches the Antrodia camphorata fruiting body organic extract for treating dementia however is silent on the extract being ethanol.
Wang’s general disclosure is a scientific report on the effects of fruiting body and mycelium extracts of Antrodia camphorata on amyloid beta-protein-induced neurotoxicity and memory impairment (see abstract).

Wang teaches that the water extract and the ethanol extract of the fruiting body was superior to the mycelium extract for protection against Aβ40 accumulation in the brain (see last para page 1518) and teaches that although the water extract appeared to be superior to ethanol extracts for DPPH scavenging activity the ethanol extracts were still especially effective for inhibiting Aβ40 cytotoxicity (see discussion and Results 2nd column, 3rd para). 
Wang also teaches that the ethanol extract has a more significant improvement effect on working memory (see abstract). Although Wang does not teach that the extract can suppress glial cell activation the ethanol extract of the fruiting body appears to be identical in nature to the instant invention as there has been nothing done to the extract, extraction process or to the Antrodia camphorata fruiting body that would allow the compounds of the extract to have any different and/or specialized activities that would differ from the prior 
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to use a polar extract such as water and/or ethanol to extract out additional active ingredients of Guo’s invention because these extracts, especially when coming from the fruiting bodies of the fungus would have higher inhibitory activity on the Aβ40 induced cytotoxicity (as for ethanol) and DPPH scavenging activity (as for water) seen often in neurodegenerative diseases. Combining the low polar solvent extracts taught by Wang with the organic solvent extracts utilized in Guo’s invention would also create an extract which would have different compounds each known for treating different known aspects of dementia and would allow for a wider breadth of compounds and activities in the Antrodia camphorata fruiting body extract.
There would have been a reasonable expectation of success in using water and ethanol as the extraction solvents and using the extract to treat dementia because the combined prior pieces of art have discussed where these solvents have been used in treating different aspects of dementia such as the cytotoxicity of the accumulation of Aβ40 plaques, which are known cause of dementia and for improving memory, both of which the instant invention is trying to treat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for in





JACOB A BOECKELMANExaminer, Art Unit 1655         

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655